 In the MatterofHERMANPNEUMATIC MACHINE Co.andUNITEDSTEELWORKERS OF AMERICA, C. I.O.Case No. 6-R-096.-Decided September 6, 1944Mr. Thomas Kaveny, Jr.,of Pittsburgh, Pa., for the Company.Mr. G. Harold Grossman,of Tarentum, Pa., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by United Steelworkers of America, C. 1. 0.,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of HermanPneumatic Machine Co., Zelienople, Pennsylvania, herein called theCompany, the National Labor Relation Board provided for an appro-priate hearing upon due notice before W. G. Stuart Sherman, TrialExaminer.Said hearing was held at Pittsburgh, Pennsylvania, onAugust 9, 1944.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error-and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHerman Pneumatic Machine Co. is a Pennsylvania corporation withits principal place of business at Zelienople, Pennsylvania, where it isengaged in the manufacture, distribution, and sale of foundry equip-ment.During 1943 the Company purchased raw materials valuedat about $416,000, approximately 50 percent of which was shipped toit from points outside the State of Pennsylvania.During the same58 N. L.R. B., No. 16.96 HERMAN PNEUMATIC MACHINE CO.97period the.Company sold products valued at approximately $1,000,000,about 85 percent of which was shipped to points outside the State ofPennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn June 22, 1944, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of the Com-pany's employees.The Company refused this request.A statement of a Field Examiner of the Board, introduced into.evidence at the hearing, indicates that theUnion represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe Union urges that all production and maintenance employees of-the Company, including watchmen, but excluding office and clericalemployees and supervisory employees, constitute an appropriate unit,The only controversy with respect to the unit concerns watchmen.The Company employs four watchmen who perform usual watch-men's duties.In addition they operate cranes and perform main-tenance and janitorial functions.They are not armed, uniformed,nor sworn auxiliary military police.Under such circumstances, weshall include watchmen in the unit.We find that all production and maintenance employees of theCompany, including watchmen, but excluding office and clerical em-ployees and all supervisory employees with authority to hire, promote,.discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.I The Field Examiner reported that the Union presented 48 membership application cards.There are approximately 49 employees in the appropriate unit.609591-45-vol 58-8 98DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Herman PneumaticMachine Co., Zelienople, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees of the Company in the unit found ap-propriate in Section IV above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by United Steelworkers of America,C. I. 0., for the purposes of collective bargaining.0